Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000167
                                                        29-JUN-2012
                                                        10:44 AM



                           SCWC-11-0000167

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                          JAMES ZULUETA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-11-0000167; CR. NO. 10-1-1650)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
       Circuit Judge Wilson, assigned by reason of vacancy)

        Petitioner/Defendant-Appellant James Zulueta’s application

for writ of certiorari, filed on May 18, 2012, is hereby rejected.

        DATED: Honolulu, Hawai#i, June 29, 2012.


Phyllis Hironaka,               /s/ Mark E. Recktenwald
Deputy Public Defender,
for Petitioner                  /s/ Paula A. Nakayama

Sonja McCullen,                 /s/ Simeon R. Acoba, Jr.
Deputy Prosecuting
Attorney, for Respondent        /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson